Citation Nr: 1102500	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure and PTSD.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1969. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection for 
PTSD, assigning a 30 percent disability evaluation, and denied 
entitlement to service connection for coronary artery disease, 
hearing loss, hypertension, and BPH.  Timely appeals were noted 
with respect to those decisions.

A hearing on these matters was held before a Decision Review 
Officer on March 4, 2009.  A copy of the hearing transcript has 
been associated with the file.

The issues of entitlement to service connection for hearing loss 
and hypertension, and an increased initial rating for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During his March 2009 hearing, the Veteran indicated that he 
wished to withdraw the appeal of his denial of service connection 
for BPH.

2.  The Veteran has been diagnosed with coronary artery disease 
and served in the Republic of Vietnam during the time period when 
exposure to herbicides is presumed. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to service 
connection for BPH have been met.  38 U.S.C.A.       § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Coronary artery disease was incurred as a result of military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  §§ 3.102, 
3.303, 3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

An appeal consists of a timely filed notice of disagreement, and 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A.               § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a 
January 2008 rating decision that denied entitlement to service 
connection for BPH.  The Veteran indicated on the record at his 
March 2009 hearing that he wished to withdraw his appeal with 
respect to this claim.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 
20.204.  Accordingly, this claim will be dismissed.

Service Connection for Coronary Artery Disease

As a preliminary matter, the Board notes that the RO has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  As will be discussed below, the Board finds 
that service connection for coronary artery disease is warranted; 
therefore, a full discussion of whether VA met these duties is 
not needed.  It is important to note, however, that the RO 
provided notice with respect to the initial disability rating and 
effective date elements of the claims in May 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A presumption of service connection now exists if a Veteran is 
diagnosed to have certain enumerated diseases associated with 
exposure to certain herbicide agents, to include ischemic heart 
disease (including, but not limited to, atherosclerotic  
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery).  See 75 
Fed. Reg. 53202 (August 31, 2010); see also 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he or she was not exposed 
to any such agent during that service.  See 38 C.F.R.                               
§ 3.307(a)(6)(iii).   

The medical evidence of record establishes that the Veteran has 
been diagnosed with coronary artery disease, and that he served 
in the Republic of Vietnam from September 1967 to September 1968.  
It is therefore presumed that the Veteran was exposed to 
herbicide agents while he was stationed in the Republic of 
Vietnam because such service occurred during the time frame set 
out by regulation.  Id. 

As it is presumed the Veteran was exposed to herbicides as a  
result of his service in the Republic of Vietnam, and he has been 
diagnosed with coronary artery disease, the Veteran is entitled 
to service connection for this disability on a presumptive basis 
under 38 C.F.R. § 3.309(e).  Therefore, and notwithstanding the 
contention that service connection for coronary artery disease 
should be granted as secondary to PTSD, the Board grants the 
claim of entitlement to service connection for coronary artery 
disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 


ORDER

The claim of entitlement to service connection for benign 
prostatic hypertrophy is dismissed.

Entitlement to service connection for coronary artery disease is 
granted.  


REMAND

During his March 2009 hearing, the Veteran indicated that he has 
been receiving treatment at the Detroit VA Medical Center (VAMC) 
for his claimed disabilities.  Review of the claims folder shows 
that the most recent record from that facility is dated November 
2007.  VA will make attempts to obtain records in the custody of 
a Federal department until it is determined that the records do 
not exist or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).   

The Veteran also indicated on his April 2007 claim form that he 
received treatment at the Detroit Vet Center for his PTSD 
symptomatology.  Upon remand, all records of the Veteran's 
treatment at the Detroit Vet Center, as well as all records from 
the Detroit VAMC since November 2007, should be requested.  

The Veteran also testified that his PTSD symptomatology has 
worsened since he was last examined.  Specifically, he provided 
evidence of increased irritability, to the point where his wife 
is considering divorce, and indicated a need for inpatient 
treatment for his symptomatology.  VA is obliged to afford a 
Veteran a contemporaneous examination where there is evidence of 
an increase in the severity of the disability.  See VAOPGCPREC 
11-95 (1995).  

The Veteran was afforded VA examinations of his hearing loss and 
hypertension in November and December 2007; however, the Board 
finds that these examination reports are inadequate for purposes 
of determining whether service connection for these disabilities 
is warranted.  The audiological examination report stated only 
that the Veteran has a hearing loss, that he had 37 years of 
post-service occupational noise exposure, and that therefore any 
hearing loss was less likely than not due to military service.  
Although the claims folder was reviewed, the examiner did not 
discuss the heavy machinery noise to which the Veteran was 
reportedly exposed during his service, nor did it discuss any 
acoustic trauma that he might have sustained during mortar and 
rocket attacks at Phu Bai.  Additionally, the cardiovascular 
examination stated that the Veteran's hypertension was not caused 
or aggravated by his PTSD; however, no rationale for the opinion 
was provided, nor did the examiner discuss whether hypertension 
is directly related to active service.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).   Thus, new VA examinations of the 
Veteran's hypertension and hearing loss should be scheduled upon 
remand.  

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any necessary 
authorization from the Veteran, contact the 
Detroit Vet Center and request that all 
records of the Veteran's treatment for PTSD 
be provided for association with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained and the 
Veteran should be so notified.  

2.  Contact the Detroit VAMC and request that 
all records of the Veteran's treatment at 
that facility since November 2007 be provided 
for association with the claims folder.  If 
such records are unavailable, a negative 
response should be obtained and the Veteran 
should be so notified.  

3.  After the aforementioned development has 
been completed, schedule the Veteran for a VA 
psychiatric examination in order to ascertain 
the current level of severity of his service-
connected PTSD.  The claims folder should be 
reviewed prior to the examination, and a 
notation to the effect that this record 
review took place should be included in the 
report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected PTSD and to 
comment on their severity; and specifically 
address the degree of social and occupational 
impairment caused by the Veteran's PTSD.  A 
current Global Assessment of Functioning 
(GAF) scale score should be provided.   

4.  Thereafter, schedule the Veteran for a VA 
cardiovascular examination to determine the 
nature and etiology of his hypertension.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner prior to completion 
of the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  Any indicated 
studies should be performed.
	
The examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that the Veteran's hypertension is 
related to his military service.  Attention 
is specifically invited to the service 
treatment records and post-service medical 
records reflecting treatment for 
hypertension.  If hypertension is not found 
to be directly related to service, the 
examiner is asked to provide an opinion as to 
whether this disorder was caused, or 
aggravated by, a service-connected 
disability, to include PTSD and/or coronary 
artery disease.  A complete rationale for all 
opinions expressed must be provided.    

5.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his bilateral hearing 
loss.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be conducted. All 
pertinent pathology which is found on 
examination should be noted in the evaluation 
report.

For any bilateral hearing loss found, the 
examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that it had 
its onset during service.   The examiner 
should be advised that acoustic trauma 
resulting from artillery and mortar barrages 
during military service is presumed in this 
matter.  A complete rationale should be 
provided for all opinions expressed.  

6.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


